     Case 3:21-cr-00256-S Document 24 Filed 09/21/21     Page 1 of 13 PageID 54



                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

UNITED STATES OF AMERICA                   §
                                           §
V.                                         §
                                           §     No. 3:21-cr-256-S
BENJAMIN DO,                               §
                                           §
              Defendant.                   §

                    MEMORANDUM OPINION AND ORDER

        In an Order Accepting Report and Recommendation of the United States

Magistrate Judge Concerning Plea of Guilty, dated July 28, 2021, United States

District Judge Karen Gren Scholer has referred this matter to the undersigned

United States magistrate judge for a hearing to determine whether it has been clearly

shown that there are exceptional circumstances under 18 U.S.C. § 3145(c) why

Defendant Benjamin Do should not be detained under 18 U.S.C. § 3143(a)(2) and

whether it has been shown by clear and convincing evidence that Defendant

Benjamin Do is not likely to flee or pose a danger to any other person or the

community if released under 18 U.S.C. § 3142(b) or (c). See Dkt. No. 19.

                                    Background


        Defendant is set for sentencing before Judge Scholer on January 12, 2022. See

Dkt. No. 20. A[W]hether a defendant should be released pending trial and whether a

defendant should be released pending sentencing or appeal are distinct inquiries




                                          -1-
   Case 3:21-cr-00256-S Document 24 Filed 09/21/21          Page 2 of 13 PageID 55



governed by different provisions of the Bail Reform Act.@ United States v. Lee, 31 F.

App=x 151, No. 01-30876, 2001 WL 1747632, at *1 (5th Cir. Dec. 4, 2001).


      AThe provisions of 18 U.S.C. ' 3143 govern release pending sentencing or

appeal.@ FED. R. CRIM. P. 46(c). 18 U.S.C. ' 3143(a)(2) dictates that the Court Ashall

order that a person who has been found guilty of an offense in a case described in

subparagraph (A), (B), or (C) of subsection (f)(1) of section 3142 and is awaiting

imposition or execution of sentence be detained unless – (A)(i) the judicial officer finds

there is a substantial likelihood that a motion for acquittal or new trial will be

granted; or (ii) an attorney for the Government has recommended that no sentence of

imprisonment be imposed on the person; and (B) the judicial officer finds by clear and

convincing evidence that the person is not likely to flee or pose a danger to any other

person or the community.@ 18 U.S.C. ' 3143(a)(2).


      On August 17, 2021, the undersigned United States magistrate judge released

Defendant subject to an Order Setting Conditions of Release. See Dkt. No. 18.


      AThe provisions of 18 U.S.C. ' 3143 govern release pending sentencing or

appeal.@ FED. R. CRIM. P. 46(c). 18 U.S.C. ' 3143(a)(2) dictates that the Court Ashall

order that a person who has been found guilty of an offense in a case described in

subparagraph (A), (B), or (C) of subsection (f)(1) of section 3142 and is awaiting

imposition or execution of sentence be detained unless – (A)(i) the judicial officer finds




                                           -2-
   Case 3:21-cr-00256-S Document 24 Filed 09/21/21        Page 3 of 13 PageID 56



there is a substantial likelihood that a motion for acquittal or new trial will be

granted; or (ii) an attorney for the Government has recommended that no sentence of

imprisonment be imposed on the person; and (B) the judicial officer finds by clear and

convincing evidence that the person is not likely to flee or pose a danger to any other

person or the community.@ 18 U.S.C. ' 3143(a)(2).


      Defendant, as ordered, filed a motion for continued pretrial release in which

he identifies the exceptional circumstances under 18 U.S.C. § 3145(c) that he

contends justify his continued release post-conviction and in which he addresses

whether he is likely to flee or pose a danger to any other person or the community if

released under 18 U.S.C. § 3142(b) or (c) pending sentencing. See Dkt. No. 22.


      The government responded, expressing that it has no “objection to [Defendant]

remaining on release with the conditions given to him when he pled guilty and

explaining that “the government and the defense agree if the Court finds exceptional

circumstances there is no reason to have a hearing on the matter.” Dkt. No. 23 at 5.


      For the reasons explained below, the Court CANCELS, as unnecessary, the

September 22, 2021 hearing on the matters referred by Judge Scholer and GRANTS

Defendant’s Motion to Remain on Pretrial Release Pending Sentencing [Dkt. No. 22].




                                          -3-
   Case 3:21-cr-00256-S Document 24 Filed 09/21/21          Page 4 of 13 PageID 57



                          Legal Standards and Analysis


      As a preliminary matter, Defendant is subject to mandatory detention under

Section 3143(a)(2) because he has, on a guilty plea, now been adjudged guilty of a

violation of 18 U.S.C. § 2252A(a)(1). See Dkt. Nos. 7, 17, & 19. That is “an offense in

a case described in subparagraph (A) ... of subsection (f)(1) of section 3142,”

specifically, “a crime of violence” as defined in 18 U.S.C. § 3156(a)(4)(C), as a “felony

under chapter ... 110.”




                                           -4-
    Case 3:21-cr-00256-S Document 24 Filed 09/21/21          Page 5 of 13 PageID 58



      Defendant therefore must be detained pursuant to 18 U.S.C. ' 3143(a)(2) unless

he meets the conditions of release set forth in Section 3143(a)(2) or 18 U.S.C. ' 3145(c).

Release of Aa person who has been found guilty of an offense in a case described in [18

U.S.C. ' 3142(f)(1)(A)] and is awaiting imposition or execution of sentence@ requires

that Athe judicial officer finds by clear and convincing evidence that the person is not

likely to flee or pose a danger to any other person or the community.@ 18 U.S.C. '

3143(a)(2)(B); see also United States v. Morrison, 833 F.3d 491, 506 (5th Cir. 2016) (AThe

decision to detain Jacqueline after conviction is a common one because of the

presumption in favor of detention that attaches to a convicted defendant. See 18 U.S.C.

' 3143.@); United States v. Lopez, 504 F. App=x 297, 298 (5th Cir. 2012) (AA defendant

who has been convicted >shall ... be detained= pending sentencing >unless the judicial

officer finds by clear and convincing evidence that the person is not likely to flee or pose

a danger to the safety of any other person or the community if released.= Thus, there is

a presumption against release pending sentencing.@ (footnotes omitted)). As the United

States Court of Appeals for the Fifth Circuit has repeatedly recognized, Federal Rule

of Criminal Procedure 46(c) and Section 3143(a)(1) impose a burden on a convicted

defendant seeking release pending sentencing to show by clear and convincing evidence

that she or he is not a flight risk or a danger to the community. See 18 U.S.C. '

3143(a)(1); FED. R. CRIM. P. 46(c) (AThe burden of establishing that the defendant will

not flee or pose a danger to any other person or to the community rests with the




                                            -5-
    Case 3:21-cr-00256-S Document 24 Filed 09/21/21          Page 6 of 13 PageID 59



defendant.@); United States v. Lockett, 549 F. App=x 269 (mem.), No. 13-11097, 2013 WL

6623771, at *1 (5th Cir. Dec. 17, 2013).


      Further, Defendant must meet the conditions of release set forth in Section

3143(a)(2)(A) or 3145(c). Defendant cannot, and does not claim that he can, satisfy the

Section 3143(a)(2)(A) showing that there is a substantial likelihood that a motion for

acquittal or new trial will be granted or that an attorney for the government has

recommended that no sentence of imprisonment be imposed on Defendant.


      18 U.S.C. ' 3145(c) provides that A[a] person subject to detention pursuant to [18

U.S.C. '] 3143(a)(2) or (b)(2), and who meets the conditions of release set forth in [18

U.S.C. '] 3143(a)(1) or (b)(1), may be ordered released, under appropriate conditions,

by the judicial officer, if it is clearly shown that there are exceptional reasons why such

person=s detention would not be appropriate.@ As reflected in the Report and

Recommendation Concerning Plea of Guilty [Dkt. No. 17], Section 3145(c) provides an

alternative basis for pre-sentencing release under Aexceptional circumstances,@ so long

as Defendant also makes the required showing under Section 3143(a)(1) and

3143(a)(2)(B) – that is, by clear and convincing evidence that Defendant is not likely to

flee or pose a danger to the safety of any other person or the community if released

under 18 U.S.C. ' 3142(b) or 3142(c) pending sentencing. See United States v. Carr, 947

F.2d 1239, 1240 (5th Cir. 1991).




                                            -6-
    Case 3:21-cr-00256-S Document 24 Filed 09/21/21         Page 7 of 13 PageID 60



      The Court finds, as the government agrees, see Dkt. No. 23 at 2, that Defendant

has made the required showing that he is not likely to flee or pose a danger to the safety

of any other person or the community if continued on release. As Defendant explains

in his Motion to Remain on Pretrial Release Pending Sentencing,

      [n]early a year ago, on September 30, 2020, law enforcement executed a
      search warrant at the home of Mr. Do. It appears that Mr. Do did not
      attempt to obstruct law enforcement during the search and, in fact, was
      cooperative and answered incriminating questions. Specifically, Mr. Do
      confessed to possessing, receiving, and trading child pornography. Law
      enforcement then removed the seized contraband and departed with it
      and the confession—they did not, however, arrest Mr. Do. Instead,
      because Mr. Do spoke of harming himself, and law enforcement then took
      Mr. Do to a local hospital for an evaluation. It appears that Mr. Do’s next
      interaction with the government or law enforcement was through a target
      letter. Mr. Do then requested the assistance of counsel, and on March 5,
      2021, the Office of the Federal Public Defender was appointed to represent
      Mr. Do. Nearly three months later, on May 27, 2021, Mr. Do entered a
      written plea of guilty via an Information. On August 17, 2021, nearly 11
      months after the search of his home, Mr. Do entered his plea of guilty to
      an Information via a plea agreement with the government.
            Knowing the actual and statutory nature of the offense of
      conviction, it was at that rearraignment that Pretrial Services
      recommended to this Court that there were conditions that this Court
      could set that would assure the safety of the community and Mr. Do’s
      presence in any future proceeding. This Court then set the conditions of
      release and released Mr. Do. In order to comply with 18 U.S.C. § 3142(b)
      or § 3142(c), this Court found and imposed restrictions that are greater
      than those seen in cases that do not fall within the last paragraph of §
      3142.
            Pursuant to the Order that resulted in this Motion, the second of
      this Court’s questions is whether there is clear and convincing evidence
      showing that Mr. Do is not a flight risk or a danger to any other person or
      to the community? Mr. Do contends that the above provides clear and
      convincing evidence that he is neither a risk of flight or a danger to


                                           -7-
    Case 3:21-cr-00256-S Document 24 Filed 09/21/21        Page 8 of 13 PageID 61



      another person or to the community. After all, beyond the fact that there
      is no evidence that (1) Mr. Do violated any criminal law after interacting
      with law enforcement on September 30, 2020, (2) he has maintained a
      stable residence and stable employment before and during the current
      cause of action, and (3) he addressed his criminal case in a timely fashion
      instead of ignoring it and hoping that it would go away, Mr. Do was
      subject to a statutory rebuttable presumption that there is “no condition
      or combination [that] will reasonably assure . . . [Mr. Do’s] appearance as
      required and the safety of the community . . . .” § 3142(e)(3). After
      reviewing the evidence, this Court release[ed] Mr. Do on bond. Both this
      Court’s setting of a bond and the recommendation of Pretrial Services that
      he be released on bond, are the most powerful evidence – clear and
      convincing evidence – supporting a conclusion that Mr. Do is not likely to
      flee or pose a danger to any other person or to the community.
Dkt. No. 22 at 1-2.


      The issue of Defendant=s presentencing release therefore turns on whether Ait is

clearly shown that there are exceptional reasons why [Defendant=s] detention [pending

sentencing] would not be appropriate.@ 18 U.S.C. ' 3145(c). In support of that showing,

Defendant explains through his counsel that,

      admittedly, like nearly all of the inhabitants of this world, outside of his
      mother, other family members, and perhaps some co-workers and
      customers, there is little that is “exceptional” to the circumstances of Mr.
      Do’s life. He works, he goes home, he now follows the law, he interacts
      with the members of his small community, and so on. Just like all of us.
             As to what may be exceptional in the circumstances that he has
      placed himself in is that he has the unique opportunity to engage in
      specialized counselling through Pretrial Services that will place him on in
      a greater position to being a success both in prison and when he is
      released. Though it is hearsay, based on conversations that I have had
      with two clients who placed themselves in the same boat as Mr. Do, the
      sex-offender treatment within the Bureau of Prisons is woefully
      inadequate in comparison to the treatment provided through ACT



                                          -8-
    Case 3:21-cr-00256-S Document 24 Filed 09/21/21         Page 9 of 13 PageID 62



      Counseling via their contract with Pretrial Services. One client who had
      completed his sentence informed me that he received no substantive
      treatment in the approximately five to six years he was in prison. Another
      who had been in custody for approximately ten years and then committed
      a new crime by possessing hand-drawn images of child sex-abuse
      informed me that he had not received any substantive treatment during
      his incarceration. I have no way of knowing if these statements are true
      or not true, but I can say with certainty that it would be beneficial –
      exceptional? – for Mr. Do to be able to continue under pretrial release and
      undergo as much sex-offender counseling as possible prior to beginning
      his custodial sentence. The benefits of sending a well-counselled Mr. Do
      into a custodial environment that may very well be the equivalent of an
      empty corner bar full of dry drunks could be manifold. That would be an
      exceptional value to both society and Mr. Do.
             The remaining potential exceptional circumstance—and I say
      “potential” only because it is this Court who defines the undefined on a
      case-by-case basis – is the distinct possibility of Mr. Do earning a
      reduction in his sentence for post-offense rehabilitation. See Pepper v.
      United States, 562 U.S. 476, 490-92 (2011); United States v. Robertson,
      662 F.3d 871, 878-80 (7th Cir. 2011). I understand that this is certainly
      an unknown, but I can say with certainty – based on examples with former
      clients – that a person’s earned success while on pretrial release is a basis
      and has been a basis for a reduction in the sentence. Cf. id. An earned
      reduction reduces the expense associated with incarceration, which is
      both exceptional in its value to the individual and exceptional in its value
      to the community – a community that values fiscal concerns and the
      encouragement of lawful behavior. Sending someone to prison who has
      “turned their life around” would have value to the Bureau of Prisons in
      that the person might be less prone to have disciplinary issues, which may
      also be an exceptional value and circumstance.
Dkt. No. 22 at 4-5.


      The government does not oppose, explaining that,

      [o]rdinarily, the government would request detention because several
      courts who have looked at this matter have rarely found exceptional
      circumstances, and the government does believe detention is appropriate


                                           -9-
   Case 3:21-cr-00256-S Document 24 Filed 09/21/21          Page 10 of 13 PageID 63



      for crimes of violence. However, every case is different, and each
      defendant should be considered as a unique case. While any one of the
      reasons listed by defendant would not suffice, in the defendant’s case,
      when considering all of the reasons in totality, it is possible for the Court
      to find exceptional circumstances to allow the defendant to stay out on
      release under the strict conditions of his release. Specifically, the facts in
      Do’s case are:
      1) He was not arrested upon the execution of the search warrant;
      2) He pled guilty to an Information and waived a grand jury;
      3) Since the execution of the search warrant he has had no trouble with
      the law and has maintained employment;
      4) He has participated in counseling for sex offenders and will continue to
      do so until he is taken into custody.
             Therefore, if the Court does find exceptional circumstances in this
      case, the government would not have an objection to him remaining on
      release with the conditions given to him when he pled guilty.
Dkt. No. 23 at 3-5.


      The United States Court of Appeals for the Fifth Circuit has explained that the

Aexceptional reasons@ provision Awas added to ' 3145(c) with the mandatory detention

provisions of ' 3143(a)(2) and (b)(2) and was apparently designed to provide an avenue

for exceptional discretionary relief from those provisions.@ Carr, 947 F.2d at 1240. The

United States Court of Appeals for the Second Circuit offers a working definition of

Aexceptional reasons@: Aa unique combination of circumstances giving rise to situations

that are out of the ordinary.@ United States v. DiSomma, 951 F.2d 494, 497 (2d Cir.

1991). That court also explained that, in assessing reasons proffered as the basis for

release under Section 3145(c), Aa case by case evaluation is essential.@ Id. The United




                                          -10-
   Case 3:21-cr-00256-S Document 24 Filed 09/21/21        Page 11 of 13 PageID 64



States Court of Appeals for the Eighth Circuit has similarly explained that

A>exceptional= means >clearly out of the ordinary, uncommon, or rare.=@ United States v.

Little, 485 F.3d 1210, 1211 (8th Cir. 2007) (citation omitted). One court has explained

that, Ato avoid emasculating the mandatory detention statute[,] >exceptional reasons

review is limited to determining whether remanding the defendant to custody until

sentencing would be tantamount to subjecting individuals to unjust detention.=@ United

States v. Thomas, No. 10-cr-229, 2010 WL 3323805, at *2 (D.N.J. Aug. 20, 2010)

(quoting United States v. Christman, 712 F. Supp. 2d 651, 655 (E.D. Ky. 2010)).


      District courts in this circuit have noted a variety of circumstances that do not

rise to the level of exceptional. See United States v. Cyrus, No. 10-0228-04, 2010 WL

5437247, at *1-*2 (W.D. La. Dec. 27, 2010) (need to Asecure his home and attend to

other personal matters@ were not exceptional reasons justifying release pending

sentencing); United States v. Douglas, 824 F. Supp. 98, 99-100 (N.D. Tex. 1993)

(defendant=s cooperation with the government that subjected him to potential

retaliation by co-defendants and his attempts at rehabilitation did not constitute

exceptional reasons); United States v. Dempsey, No. 91-098, 1991 WL 255382, at *1-*2

(E.D. La. Nov. 19, 1991) (poor health, emotional and mental problems, and need to

properly prepare his business and his family for his long absence were not exceptional

circumstances); United States v. Scott, No. 1:95-CR-80-1, 1995 WL 723752, at *1-*2

(E.D. Tex. Nov. 22, 1995) (need to assist parent was a purely personal reason that was

no more exceptional than those routinely rejected by courts); see also United States v.


                                          -11-
   Case 3:21-cr-00256-S Document 24 Filed 09/21/21       Page 12 of 13 PageID 65



Landry, No. CR 15-32-JWD-SCR, 2015 WL 5202458, at *2-*4 (M.D. La. Sept. 4, 2015);

United States v. Posada, 109 F. Supp. 3d 911, 912-16 (W.D. Tex. 2015).


      Defendant’s compliance to date with his conditions of pretrial release is

commendable. But the Court determines – as have many other courts when presented

with similar arguments for presentencing release – that, taken individually,

Defendant=s proffered circumstances and reasons for continuing his release would

likely not give rise to a situation that is out of the ordinary for Section 3145(c)’s

purposes. But, for the reasons that Defendant and the government have both laid out

persuasively, and where a case by case evaluation under Section 3145(c) is essential,

the Court determines that all of the circumstances that Defendant asserts and that the

government enumerates are, taken together at this point in time, a unique combination

of circumstances giving rise to a situation that is out of the ordinary and amount to a

situation in which Defendant’s detention pending his sentencing hearing would not be

appropriate.


                                     Conclusion


      The Court finds that Defendant Benjamin Do has presented so unique a

combination of circumstances that is so clearly out of the ordinary, uncommon, or rare

as to justify ordering release pending sentencing under 18 U.S.C. ' 3145(c) and that

Defendant Benjamin Do met his burden to clearly show exceptional circumstances why

he should not be detained pending sentencing – that is, exceptional reasons why his



                                         -12-
   Case 3:21-cr-00256-S Document 24 Filed 09/21/21       Page 13 of 13 PageID 66



detention would not be appropriate – and to show by clear and convincing evidence that

he is not likely to flee or pose a danger to any other person or the community if she

remains on release under 18 U.S.C. ' 3142(c). Defendant Benjamin Do is ORDERED

to remain on release, subject to the Court=s Order Setting Conditions of Release [Dkt.

No. 18], pending his sentencing before Judge Scholer.


      SO ORDERED.

      DATED: September 21, 2021




                                          DAVID L. HORAN
                                          UNITED STATES MAGISTRATE JUDGE




                                         -13-
